March 4, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:The Dreyfus/Laurel Funds, Inc.- Dreyfus Bond Market Index Fund- Dreyfus Disciplined Stock Fund- Dreyfus Money Market Reserves- Dreyfus AMT-Free Municipal Reserves- Dreyfus Tax Managed Growth Fund- Dreyfus U.S. Treasury Reserves - Dreyfus Opportunistic Fixed Income Fund- Dreyfus Opportunistic Emerging Markets Debt Fund (collectively, the Funds)1933 Act File No.: 33-163381940 Act File No.: 811-05202CIK No.: 0000819940Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and the Universal Statement of Additional Information of the Funds that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 144 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 28, 2014.Please address any comments or questions to my attention at 212-922-6832.Sincerely,/s/ Jennifer HuancayoJennifer HuancayoParalegal
